Citation Nr: 1710682	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-04 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc/joint disease of the lumbar spine prior to September 4, 2014 and a rating in excess of 20 percent from that date. 

2.  Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to December 1971 and from February 1991 to May 1991.  He had many years of additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran's appeals were previously before the Board in July 2016, when they were remanded for additional development.  They have been returned to the Board for further consideration.  

In the course of the development requested by the Board, a December 2016 rating decision increased the evaluation for the Veteran's degenerative disc/joint disease of the lumbar spine to 20 percent, effective from September 4, 2014.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran has not expressed satisfaction with the 20 percent rating, this claim remains on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The July 2016 Board remand requested that the Veteran be scheduled for a VA examination of his lumbar spine in order to determine the current severity of his low back disability.  This was accomplished in November 2016.  

However, since the July 2016 remand, a decision of the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 4.59 (2016) as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and non weight-bearing, and, when possible, of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Neither the previous September 2011 VA examination nor the new November 2016 VA examination of the Veteran's spine includes testing in passive motion or while in both weight-bearing and non weight-bearing.  Furthermore, this information is not contained elsewhere in the record.  Therefore, in view of the inadequacies of the examinations of record, the Veteran should be scheduled for a new VA examination of his service-connected degenerative disc/joint disease of the lumbar spine.  

In regard to the Veteran's claim of service connection for a cervical spine disability, he contends that this disability existed prior to entering service in February 1991 but was aggravated therein by his physical training.  The Veteran notes that he was involved in a motor vehicle accident in January 1991 just prior to returning to active duty, and believes that this resulted in a chronic cervical disability that was then aggravated during active duty.  

In the July 2016 remand, the Board noted that the Veteran was not provided a physical examination upon entry into service in February 1991, and that a December 1990 examination had found the Veteran's neck and spine to be normal.  Therefore, as a cervical spine disability was not noted upon entry, he was presumed to have been sound when he entered active duty in February 1991.  See 38 C.F.R. § 3.304(b) (2016).  The Board then requested that the Veteran be afforded a new VA examination of his cervical spine in order to obtain an adequate opinion as to the etiology of his disability.  

A VA examination of the cervical spine was conducted in November 2016.  The examiner opined that it was less likely than not that the Veteran's cervical spine disability was incurred during active service from June 1969 to December 1971 or from February 1991 to May 1991.  The examiner further opined that there was no clear and unmistakable evidence that a chronic cervical spine disability existed prior to the Veteran's service from February 1991 to May 1991.  The examiner explains that his opinion is based on the lack of evidence of a chronic cervical spine disability on the periodic examinations and questionnaires completed by the Veteran between 1980 and 1990 and found in his service treatment records prior to February 1991.  11/25/2016 VBMS, C&P Exam #1, p. 1; and 11/25/2016 VBMS, C&P Exam #3, p. 1

However, several weeks prior to November 2016 examination, the Veteran submitted an October 2016 letter from his private chiropractor.  This chiropractor states that the Veteran was treated at his office for cervical strain following an automobile accident both before and after his deployment to Desert Storm.  He opined that this condition was more likely than not exacerbated while on active duty due to physical training.  Furthermore, he opined that repetitive parachute jumps in service would have contributed to aggravation of the neck injury.  10/31/2016 VBMS, Medical Treatment Record - Non-Government Facility, p. 3.  

There is no indication that the October 2016 letter had been added to the electronic record before the November 2016 examination was conducted, and there is no indication that it was reviewed or considered by the November 2016 examiner.  As this examiner's opinions were based on the lack of medical evidence of a cervical spine disability prior to February 2016, and as the October 2016 letter now indicates there was treatment for cervical strain prior to February 2016, the Board believes that the examiner's opinion should be returned in order to provide him an opportunity to review the new information and to indicate whether or not the previous opinions should be amended.  

Finally, the Board noted in the July 2016 remand that the Veteran's service treatment records for the period from June 1969 to December 1971 had not yet been obtained.  The Board acknowledged the December 2007 memorandum in the file indicating that two requests for these records had been made to the National Personnel Records Center (NPRC), but that the requests were unsuccessful and the records were deemed not to be available.  However, the Board noted the Veteran's many years of service in the National Guard and the possibility that the service treatment records in question had been transferred to his National Guard unit.  It was requested that the RO/AMC make attempts to obtain these records from the Veteran's units or from the repositories to which National Guard records are retired.  It was directed that the search was to continue until it was reasonably certain that further efforts are futile.  Afterward, a memorandum to this effect was to be placed in the claims file indicating that locations other than NPRC do not have the service treatment records in question.  

A review of the claims file shows that the Veteran's records were requested from the Florida National Guard in October 2016.  10/7/2016 VBMS, Third Party Correspondence, p. 1.  Although the National Guard forwarded duplicates of many of the Veteran's medical records as well as personnel records, the records that were received did not include the service treatment records for the June 1969 to December 1971 period in question.  The record further reveals that an additional request was also made to the NPRC, but this was once again unsuccessful.  10/6/2016 VBMS, Correspondence, p. 1.  However, there is no indication that any other potential sources were contacted.  Finally, it does not appear that the requested memorandum describing the efforts that were made and finding that any further efforts would be futile has been placed in the claims file.  The Board now requests that if the RO/AMC determines that there are no other repositories to be contacted in order to obtain the Veteran's records, and further efforts to obtain them are futile, then the memorandum indicating such must be prepared and placed in the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination of the low back by a medical doctor for the purpose of determining the current nature and severity of his degenerative disc/joint disease of the lumbar spine.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, and while weight-bearing and non weight-bearing.  All range of motions relating to the low back should be recorded.  Any additional limitation of motion on repetition due to factors such as pain and weakness should be noted, and expressed in terms of additional degrees of lost motion.

If the doctor is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination report must state whether or not testing was conducted during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the doctor must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the doctor must explain why this is so.  The doctor must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

2.  Return the claim file to the VA fee basis examiner who authored the November 2016 examination report and opinion.  The examiner should be requested to review the October 2016 letter and opinion from M. S., chiropractor.  Afterward, please provide the following opinions:

a) Does the October 2016 letter change the previous opinion that it was not as likely as not that the Veteran's cervical spine disability was incurred due to his periods of active duty from either June 1969 to December 1971 or February 1991 to May 1991?

b) If the answer to (a) is negative, does it change the previous opinion that there is not clear and unmistakable evidence that a chronic cervical spine disability existed prior to the Veteran's active service from February 1991 to May 1991?  If so, is there clear and unmistakable evidence that this disability did not increase in severity during this period of service?

c) Is it as likely as not that the Veteran's cervical spine disability was incurred due to his service connected lumbar spine disability?  If not, is it as likely as not that the cervical spine disability has been aggravated (increased in severity beyond natural progression) by the lumbar spine disability?  If so, can a baseline severity prior to aggravation be established?  If it can, describe that baseline.  

The reasons for all opinions should be provided.  If the November 2016 examiner is not available, the claims file should be forwarded to another equally qualified examiner in order to obtain the requested addendum opinions.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.  The sole reason for a negative opinion cannot be the lack of documented treatment in service.  

3.  If there are any possible repositories of National Guard records that have not previously been contacted (other than NPRC or the Florida National Guard itself) please contact them and request that they provide the Veteran's service treatment records for the period from June 1969 to December 1971.  If the RO/AMC determines that there are no other repositories to be contacted and that it is reasonable certain that further search efforts are futile, a memorandum to this effect should be placed in the claims file indicating that locations other than NPRC do not have the service treatment records in question. 

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




